—In an action to recover damages for fraudulent inducement and breach of contract, the defendant appeals from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated March 19, 1997, as denied his motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court properly concluded that the complaint sufficiently stated causes of action for fraudulent inducement and breach of contract (see, CPLR 3211 [a] [7]; 3016 [b]).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.